Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items of the involved merchandise are of the same character and description as those involved in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised value, less any additions made by the importer or appraiser by reason of the so-called Japanese consumption tax, represents the export value of such items, and that there was no higher foreign value at or about the dates of exportation thereof.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export value of the rayon parasols covered by said appeals to be the value found by the appraiser, less any additions made by either the importer or appraiser by reason of the so-called Japanese consumption tax. Judgment will-be rendered accordingly.